Citation Nr: 0029696	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-07 191	)	DATE
	)
	)

On appeal from the Committee on Waivers and Compromises of 
the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
November 1963.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1999 decision by the Committee on 
Waivers and Compromises (Committee) of the Winston-Salem, 
North Carolina Regional Office (RO).  A notice of 
disagreement was received in February 1999.  The statement of 
the case was issued in March 1999.  A substantive appeal was 
received in April 1999. 


REMAND

A review of the record reveals that in September 1990 
service-connection was established for a postoperative skull 
defect and the postoperative the residuals of aqueductal 
stenosis with shunting, history of subarachnoid hemorrhage 
and history of seizures.  Ultimately, in March 1991, the RO 
determined that the veteran suffered from six separate 
service-connected disabilities, to include progressive 
dementia, organic mental syndrome, not otherwise specified.  
The veteran's combined disability evaluation was (is) 100 
percent.  

In any event, the veteran was notified in October 1990 that 
his award was amended to include additional benefits for his 
spouse and child, and that he was to immediately report any 
changes in the number or status of his dependents.  The Board 
notes that at the time the veteran had reported that he was 
married to "Vickie", and a copy of their 1975 marriage 
certificate was previously of record.  

Evidence received in November 1998 revealed that the veteran 
was granted a divorce from Vickie in December 1995, married 
"Debra" in June 1996, and then was granted a divorce from 
Debra in August 1997.  

Based on this information, the RO, in a November 1998 action, 
reduced the veteran's VA disability compensation effective 
January 1, 1996, by removing the additional benefits paid for 
Vicki.  Thereafter, also in November 1998, the RO informed 
the veteran that a overpayment of $3,797 was created as a 
result of this reduction.  

In November 1998 the RO received a request for a waiver of 
recovery of the indebtedness charged and the matter was 
thereby referred to the Committee for further action.  In a 
decision dated in January 1999, the Committee denied the 
veteran's request for a waiver of the overpayment in the 
amount of $3,797.

However, the Board notes that it appears that prior to this 
decision, the RO retroactively added Debra to the veteran's 
compensation award effective July 1, 1996 and removed her 
effective September 1, 1997.  If this action was indeed 
taken, it would have, in all probability, changed the amount 
of the debt, and could otherwise have an effect on the 
ultimate outcome of the appellate adjudication of this claim.  
As such, clarification in this regard is necessary.  

Further, the Board points out that the reason and bases for 
the denial of the veteran's claim it are somewhat unclear and 
are otherwise not sufficient.  In this regard, the Board 
notes that the Committee, in the January 1999 decision, did 
not address whether the elements of fraud, misrepresentation, 
or bad faith existed which, under VA law, would preclude 
waiver of recovery of an overpayment.  38 U.S.C.A. § 5302(c) 
(West 1991 & Supp. 2000); 38 C.F.R. § 1.965(b) (1999) (in the 
statement of the case, these elements were mentioned but 
findings were not made with respect to them).  

On remand, the Committee should again review the question of 
entitlement to waiver of recovery of the overpayment in 
question, and in so doing, determine whether the veteran was 
free of fraud, misrepresentation or bad faith in the creation 
of the indebtedness.  If no fraud, misrepresentation or bad 
faith is found, the Committee should determine whether 
recovery of the overpayment would be against the principles 
of "equity and good conscience" as set forth in 38 C.F.R. 
§ 1.965 (1999). 

In light of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should undertake an audit of 
the veteran's VA compensation account in 
order to provide the basis for the 
calculation of the overpayment in this 
case (attention should be given to, among 
other things, any effect the apparent 
addition of Debra to the veteran's 
compensation award had on the overpayment 
in this case).  

2.  Thereafter, this matter should be 
forwarded to the Committee, and a 
specific determination should be made as 
to whether the veteran was free of fraud, 
misrepresentation or bad faith in the 
creation of the indebtedness.  38 C.F.R. 
§ 1.965(b) (1999).  If it is determined 
that the veteran was free from fraud, 
misrepresentation, and bad faith, the 
principles of equity and good conscience 
should then be considered in determining 
whether recovery of the overpayment 
should be waived. 38 C.F.R. § 1.965(a) 
(1999).

3.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  
They should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.


The purpose of this REMAND is ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


